[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             NOV 8, 2006
                              No. 05-17000                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 04-80130-CR-DTKH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DARYL LEROY HICKSON,
a.k.a. Daryl Hickson,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                            (November 8, 2006)

Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Daryl Leroy Hickson (“Hickson”) appeals his conviction and 117-month
sentence for possession with intent to distribute cocaine, in violation of 21 U.S.C. §

841 (Count One), possession of a firearm during a drug trafficking offense, in

violation of 18 U.S.C. § 924 (Count Two), and possession of a firearm by a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (Count

Three). Hickson argues that the district court erred when it allowed a narcotics

officer to testify (1) that the manner in which the cocaine he seized from Hickson

and the manner in which Hickson kept his money were consistent with drug

dealing and (2) that drug dealers frequently carry firearms. Hickson asserts that the

officer’s testimony amounted to opinion evidence that Hickson was a drug dealer,

and that he possessed a firearm. He contends that the evidence was unfairly

prejudicial pursuant to Fed. R. Evid. 403, and it was also inadmissible opinion

evidence pursuant to Fed. R. Evid. 704(b). Furthermore, Hickson argues that his

sentence was unreasonable under the Guidelines and was improperly enhanced

based upon his prior convictions. Upon review of the record, and upon

consideration of the parties’ briefs, we find no reversible error.

I.    BACKGROUND

      At Hickson’s trial, Officer Brian Williams, of the West Palm Beach Police

Department (“WPBPD”), testified that on April 14, 2004 he responded to a report

that a shooting was possibly going to take place. Officer Williams stated that he



                                           2
was the first officer to arrive at the scene. Upon his arrival, he saw four males

congregating in the front yard of a house. He ordered the men to lay on the

ground. Hickson, who was later identified as one of the men, did not comply with

Officer Williams’ command and ran away.

      When Officer Paul Creelman, also with the WPBPD, arrived at the scene,

Officer Williams informed him that one of the men had fled. Officer Creelman

testified that as he began to walk in the direction that the person had run, Hickson

came toward him. Officer Creelman detained Hickson.

      By this time, other officers had arrived at the scene. Since Officer Williams

thought that Hickson possessed a firearm when he fled, both he and Officer

Creelman began to search the fenced area surrounding the house where Hickson

had initially fled. Officer Williams found a firearm hidden in a shed at the rear of

the yard, and it was taken into evidence by the crime scene investigator, Kimberly

Shumway.

      Officer Williams formally placed Hickson under arrest and proceeded to

search him. Officer Williams testified that he found 1.3 grams of crack cocaine,

and that the cocaine was separated into individual bags and “packaged for sale.”

Officer Williams also found more than $200 in $5 bills. Over a defense objection,

Officer Williams stated that drug dealers usually keep small denominations



                                           3
separated into “dope wads,” and Hickson had his money in a similar dope wad.

Officer Williams also testified that in his experience, he often found that drug

dealers possessed firearms.

      Also during Hickson’s trial, the crime scene investigator testified that she

collected the gun that Officers Creelman and Williams had found and tested it for

DNA evidence. Catherine Cothran, an expert witness on DNA testing, testified

that the DNA evidence obtained from the gun matched the DNA swab taken from

Hickson to a scientific certainty.

      Detective Jason Houston with the Bureau of Alcohol, Tobacco, and Firearms

interviewed Hickson at the police station. Houston testified that Hickson admitted,

after being advised of his constitutional rights, that he ran from Officer Williams

because he had cocaine in his possession. Hickson also admitted that he made a

living by selling crack cocaine, but he said that he did not possess a firearm.

Hickson stipulated to his status as a convicted felon. After a three day trial, the

jury found Hickson guilty of all three counts.

      At sentencing, the district court sentenced Hickson to 117 months

imprisonment. As to Counts One and Three, the district court calculated a base

offense level of 18 and a criminal history of category VI. Therefore, the guideline

range was 57 to 71 months imprisonment. The court sentenced Hickson to 57



                                           4
months imprisonment as to Counts One and Three, and to a consecutive 60 months

as to Count Two.1

II.    DISCUSSION

       A.     The District Court Did Not Err in Allowing the Officer’s Testimony

       Hickson argues that the district court erred in allowing Officer Williams to

testify that the manner in which the cocaine was packaged and the manner in which

Hickson carried his money were consistent with drug dealing. Hickson argues that

this evidence is inadmissible opinion evidence pursuant to Rule 704(b) and

unfairly prejudicial pursuant to Rule 403. We review the district court’s ruling on

the admission of evidence for an abuse of discretion. United States v. Jiminez, 224

F.3d 1243, 1249 (11th Cir. 2000). “An erroneous evidentiary ruling will result in

reversal only if the resulting error was not harmless.” United States v. Hands, 184

F.3d 1322, 1329 (11th Cir. 1999), corrected by 194 F.3d 1186 (11th Cir. 1999).

An error is harmless unless there is a “reasonable likelihood that [it] affected the

defendant’s substantial rights.” Id. at 1329.

       Officer Williams testified, without objection, that based on his experience

the cocaine he seized from Hickson was individually packaged for sale. Because

Hickson failed to object to the admission of this evidence, this Court “does not


       1
          As to Count Two, the sentence imposed shall run consecutive to the sentence imposed
for the other offenses. 18 U.S.C. § 924(c)(1).

                                              5
apply the usual abuse of discretion standard of review, but rather employs the plain

error standard.” United States v. Chilcote, 724 F.2d 1498, 1503 (11th Cir. 1984).

(internal citation omitted). Under a plain-error analysis, a defendant must show (1)

an error, (2) that is plain, (3) that affects substantial rights, and (4) that seriously

affects the fairness, integrity, or public reputation of judicial proceedings. United

States v. Cotton, 535 U.S. 625, 631, 122 S. Ct. 1781, 1785, 152 L. Ed. 2d 860

(2002). An error cannot be plain if the error is not obvious or clear under current

law. United States v. Humphrey, 164 F.3d 585, 588 (11th Cir. 1999).

       Hickson’s reliance on Fed. R. Evid. 704(b) is misplaced. Rule 704(b) states

that “[n]o expert witness testifying with respect to the mental state or condition of a

defendant in a criminal case may state an opinion or inference as to whether the

defendant did or did not have the mental state or condition constituting an element

of the crime charged.” Fed. R. Evid. 704(b). Officer Williams did not testify as

an expert witness. Officer Williams testified as a fact witness pursuant to Fed. R.

Evid. 701.2 Further, the district court decision to allow Officer Williams to testify

about his experience concerning the manner in which cocaine is packaged for sale



       2
         Pursuant to Fed. R. Evid. 701, opinion evidence offered by a lay witness is admissible
when the opinions or inferences are “(a) rationally based on the perception of the witness, (b)
helpful to a clear understanding of the witness' testimony or the determination of a fact in issue,
and (c) not based on scientific, technical, or other specialized knowledge within the scope of
Rule 702.” Fed.R.Evid. 701.

                                                 6
was not plain error. This Court has stated that “[t]he rule is well-established that

an experienced narcotics agent may testify about the significance of certain

conduct or methods of operation unique to the drug distribution business.” United

States v. Butler, 102 F.3d 1191, 1199 (11th Cir. 1997); see also United States v.

Novation, 271 F.3d 968, 1007-09 (11th Cir. 2001)(affirming the district court’s

decision to allow agents to give non-expert opinion testimony based on their

perceptions and experiences as police officers about the meaning of code words

employed by the defendants).3 Therefore, the district court did not plainly err in

allowing Officer Williams to testify that the cocaine was packaged for sale.

       Hickson also argues that the district court erred in allowing Officer Williams

to testify over his objection that the manner in which Hickson carried his money

was a “dope wad.” Officer Williams testified that in his experience drug dealers

usually keep their money in a “dope wad,” which consists of a large amount of

money in small denominations, and Hickson carried his money in a similar fashion.

       The testimony that the narcotics officer gave in United States v. Butler is

essentially the same as the challenged testimony in this case. Butler, 102 F.3d

1191. In Butler, we held that testimony of an officer concerning “dealer folds” was



       3
         Rule 701 was amended in 2000. We have held that this amendment does not alter our
Rule 701 jurisprudence in cases where officers testify as lay witnesses. Tampa Bay Shipbldg. &
Repair Co., 320 F.3d 1213, 1223 n. 17 (11th Cir. 2003).

                                               7
admissible pursuant to Fed. R. Evid. 701 and not unduly prejudicial pursuant to

Fed. R. Evid. 403. Id. Rule 403 is “‘an extraordinary remedy which should be

used sparingly,’ the trial court’s discretion to exclude evidence as unduly

prejudicial is ‘narrowly circumscribed.’” United States v. Cross, 928 F.2d 1030,

1051 (11th Cir. 1991). Accordingly, we do not find that the officer’s testimony

was unduly prejudicial; therefore, the district court did not abuse its discretion by

allowing the testimony. Furthermore, any error was harmless since Hickson

admitted that he was a drug dealer.

      Hickson also argues that the district court erred by allowing Officer

Williams to testify that in his experience drug dealers often carry firearms.

Hickson argues that this testimony is tantamount to the officer telling the jury his

opinion about whether or not Hickson possessed the firearm. However, Officer

Williams’ testimony was not based on his opinion as to whether Hickson possessed

a firearm. The government asked Officer Williams if in his experience he saw a

common thread of arrests involving firearms and drugs, and Officer Williams

answered in the affirmative. This testimony was based on his experience in

arresting persons involved in the drug trade. While such testimony might be

prejudicial to Hickson, we find that it is not unduly so. Furthermore, even if the

district court erred by allowing this testimony, it was harmless in light of the



                                           8
testimony that Hickson’s DNA was found on the firearm that was recovered at the

scene.

         B.    Hickson’s Sentence Was Reasonable

         Hickson argues that his sentence is unreasonable because his criminal

history consisted of juvenile convictions and that the ten year consecutive sentence

for the possession of the firearm during a drug trafficking offense was not

reasonable given his background of drug addiction. Furthermore, Hickson argues

that the district court improperly enhanced his sentence based on his prior

convictions.

         We review the sentence imposed by a district court for reasonableness.

United States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005)(per curiam). After

United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005),

sentencing requires two steps. First, a district court must correctly calculate the

range provided by the Guidelines. Talley, 431 F.3d at 786. Second, the district

court must consider the factors in 18 U.S.C. § 3553(a) to determine a reasonable

sentence. Section 3553(a) factors include: (1) the nature and circumstances of the

offense, and the history and characteristics of the defendant; (2) the need to reflect

the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (3) the need for deterrence; (4) the need to protect the



                                           9
public; (5) the need to provide the defendant with educational or vocational

training or medical care; (6) the kinds of sentences available; (7) the advisory

guideline range; (8) the need to avoid sentencing disparities; and (9) the need to

provide restitution to victims. See 18 U.S.C. § 3553(a). However, “nothing in

Booker or elsewhere requires that the district court to state on the record that it has

explicitly considered each of the § 3553(a) factors or to discuss each of the 3553(a)

factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). The party

challenging a sentence bears the burden of establishing that the sentence was

unreasonable in light of the record and the 3553(a) factors. Talley, 431 F.3d at

788.

       Before imposing a sentence, the district court acknowledged its obligation to

consider the § 3553(a) factors. The record reflects that the court considered both

Hickson’s arguments concerning mitigation and the § 3553(a) factors, especially

the need for deterrence and the need to protect the public. The court then imposed

a sentence at the low end of the advisory guideline range. Although a sentence

within the Guidelines is not per se reasonable, “ordinarily we would expect a

sentence within the Guidelines range to be reasonable.” Talley, 431 F.3d at 788.

       As to Hickson’s argument that his juvenile convictions should not have been

considered, the Guidelines and this Court have clearly stated that juvenile



                                           10
convictions are counted as part of a defendant’s criminal history. See USSG §

4A1.2(d); see also United States v. Chanel, 3 F.3d 372, 373 (11th Cir. 1993)(per

curiam). Finally, the district court did not err in enhancing Hickson’s sentence

based on his prior convictions. In Almendarez-Torres v. United States, decided

prior to Booker, the United States Supreme Court held that the government does

not have to allege in its indictment and does not have to prove beyond a reasonable

doubt that a defendant had prior convictions for a district court to use those

convictions for the purpose of enhancing a sentence. 523 U.S. 224, 118 S. Ct.

1219, 140 L. Ed. 2d (1998); see United States v. Marseille, 377 F.3d 1249, 1257

(11th Cir. 2004). Since the decision in Booker, we have held that Almendarez-

Torres remains valid law. United States v. Greer, 440 F.3d 1267, 1273 (11th Cir.

2006).

         Since the district court considered both Hickson’s arguments concerning

mitigation and the 18 U.S.C. § 3553 factors, sentenced him to the low end of the

advisory guideline range, and nothing in the record suggests that his sentence was

unreasonable, Hickson has failed to meet his burden of establishing that the

sentence was unreasonable.

         Accordingly, we find no reversible error and affirm.

         AFFIRMED.



                                           11